DETAILED ACTION
	Receipt of Applicant’s Amendment, filed February 23, 2021 is acknowledged.  
Claims 1, 8, and 15 were amended.
Claims 1-20 are pending in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10585944. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that the Patent case covers the scope of the instant claims, see the mapping bellow.

1 (8 and 15). A computer-implemented method comprising: 





reordering, by one or more processors, a plurality of nodes of a graph, wherein a plurality of non-zero elements in a reordered adjacency matrix are clustered; and 
encoding, by one or more processors, the reordered adjacency matrix with a plurality of integers, wherein the encoding comprises: 
creating, by one or more processors, (i) a directory and (ii) a set of integers, wherein: 
a non-empty block in the reordered adjacency matrix includes at least two rows; 
the directory includes an associated row identification that identifies row location of the first non-empty block; 
the set of numbers comprises: (i) a first integer that is a left-most column identification of the non-empty block and (ii) a second integer that is a representation of a binary number present in the non-empty block, wherein the binary number includes each integer of the at least two rows of the non-empty block.  





3 (10 and 17). The method according to claim 1, wherein the encoding comprises: 
dividing, by one or more processors, the adjacency matrix into a plurality of blocks, wherein each block includes at least one element of a plurality of elements in the adjacency matrix; and  
CN920170067US04Page 22 of 28representing, by one or more processors, each non-empty block of the plurality of blocks as at least one integer of the plurality of integers, wherein elements in each non-empty block are treated as a binary form of the at least one integer.  

4 (11 and 18). The method according to claim 1, wherein the reordering comprises: 
obtaining, by one or more processors, node degrees for each node of the plurality of nodes in the graph; 
determining, by one or more processors, a set of candidate nodes from the plurality of nodes in the graph based on the node degrees; and 
determining, by one or more processors, an order of the set of candidate nodes and corresponding neighbor nodes based on common neighbor information.  

5 (12 and 19). The method according to claim 4, wherein the node degrees include an in-degree and an out-degree, wherein the in-degree indicates a degree to which a node is pointed to by the plurality of nodes and the out-degree 

6 (13 and 20). The method according to claim 4, wherein the determining the set of candidate nodes comprises: 
sorting, by one or more processors, the plurality of nodes in the graph in descending order according to the node degrees; and 



determining, by one or more processors, k number of nodes as the set of candidate nodes, wherein k is an integer less than or equal to a total number of nodes in the graph. 
 
7 (14). The method according to claim 4, wherein the common neighbor information is a number of neighbor nodes shared in common between two nodes of the set of candidate nodes, and wherein the order of the set of candidate nodes is a descending order according to the number of neighbor nodes shared in common for each candidate node.  
	
1 (8). A system, comprising: 
one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 
	reordering a plurality of nodes of a graph to generate a reordered graph, wherein a plurality of non-zero elements in a reordered adjacency matrix are clustered, …
	encoding the reordered adjacency matrix with a plurality of integers, wherein the encoding comprises: 

	creating (j) a directory to maintain adjacency matrix identifications, (ii) a first set of integers, and …
	wherein: a first non-empty block includes at least two rows; 


	the directory includes an associated row identification that identifies row location of the first non-empty block …
	the first set of numbers comprises: (i) a first integer that is a left-most column identification of the first non- empty block and 
(ii) a second integer that is a representation of a first binary number present in the first row of the first non-empty block; and the second set of numbers comprises: (i) a third integer that is a right-most column identification of the first non-empty block and (ii) a fourth integer that is a representation of a second binary number present in the second row of the first non-empty block.

2. The system according to claim 1, wherein the graph is a directed graph, and each element of a plurality of 

3. The system according to claim 1, wherein the encoding comprises: 
	dividing the reordered adjacency matrix into a plurality of blocks, wherein each block includes at least one element of a plurality of elements in the reordered adjacency matrix; and 
	representing each non-empty block of the plurality of blocks as at least one integer of the plurality of integers, wherein elements in each non-empty block are treated as a binary form of the at least one integer.



4 (11). The system according to claim 1, wherein the reordering comprises: 	obtaining node degrees for each node of the plurality of nodes in the graph; 
	determining a set of candidate nodes from the plurality of nodes in the graph based on the node degrees; and 
	determining an order of the set of candidate nodes and corresponding neighbor nodes based on common neighbor information.



5. The system according to claim 4, wherein the node degrees include an in-degree and an out-degree, wherein the in-degree indicates a degree to which a node is pointed to by the plurality of nodes and the out-degree indicates a degree to which the node points to the plurality of nodes.

	sorting the plurality of nodes in the graph according to the node degrees, wherein the node with a highest node degree, which includes both in-degree and out-degree, is selected first, based on comparing a highest in-degree and a highest out-degree; and 
	determining k number of nodes as the set of candidate nodes, wherein k is an integer less than or equal to a total number of nodes in the graph.


14. The computer program product according to claim 11, wherein the common neighbor information is a number of neighbor nodes shared in common between two nodes of the set of candidate nodes, and wherein the order of the set of candidate nodes is a descending order according to the number of neighbor nodes shared in common for each candidate node.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10579679. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that the Patent case covers the scope of the instant claims, see the mapping bellow.

1 (8 and 15). A computer-implemented method comprising: 
reordering, by one or more processors, a plurality of nodes of a graph, wherein a plurality of non-zero elements in a reordered adjacency matrix are clustered; and 

encoding, by one or more processors, the reordered adjacency matrix with a plurality of integers, wherein the encoding comprises: 
creating, by one or more processors, (i) a directory and (ii) a set of integers, wherein: 

a non-empty block in the reordered adjacency matrix includes at least two rows; 
the directory includes an associated row identification that identifies row location of the first non-empty block; 
the set of numbers comprises: (i) a first integer that is a left-most column identification of the non-empty block and (ii) a second integer that is a representation of a binary number present in the non-empty block, 
wherein the binary number includes each integer of the at least two rows of the non-empty block.  




2 (9 and 16). The method according to claim 1, wherein the graph is a directed 

3 (10 and 17). The method according to claim 1, wherein the encoding comprises: 
dividing, by one or more processors, the adjacency matrix into a plurality of blocks, wherein each block includes at least one element of a plurality of elements in the adjacency matrix; and  
CN920170067US04Page 22 of 28representing, by one or more processors, each non-empty block of the plurality of blocks as at least one integer of the plurality of integers, wherein elements in each non-empty block are treated as a binary form of the at least one integer.  

4 (11 and 18). The method according to claim 1, wherein the reordering comprises: 
obtaining, by one or more processors, node degrees for each node of the plurality of nodes in the graph; 
determining, by one or more processors, a set of candidate nodes from the plurality of nodes in the graph based on the node degrees; and 
determining, by one or more processors, an order of the set of candidate nodes and corresponding neighbor nodes based on common neighbor information.  


5 (12 and 19). The method according to claim 4, wherein the node degrees include an in-degree and an out-degree, wherein the in-degree indicates a degree to which a node is pointed to by the plurality of nodes and the out-degree 

6 (13 and 20). The method according to claim 4, wherein the determining the set of candidate nodes comprises: 
sorting, by one or more processors, the plurality of nodes in the graph in descending order according to the node degrees; and 




determining, by one or more processors, k number of nodes as the set of candidate nodes, wherein k is an integer less than or equal to a total number of nodes in the graph. 
 
7 (14). The method according to claim 4, wherein the common neighbor information is a number of neighbor nodes shared in common between two nodes of the set of candidate nodes, and wherein the order of the set of candidate nodes is a descending order according to the number of neighbor nodes shared in common for each candidate node.  

1. A method comprising: 

	reordering, by one or more processing units, a plurality of nodes of a graph to generate a reordered graph, wherein a plurality of non-zero elements in a reordered adjacency matrix are clustered, …and 
	encoding, by the one or more processing units, the reordered adjacency matrix with a plurality of integers, wherein the encoding comprises: 
	creating, by the one or more processing units, (i) a directory…, (ii) a first set of integers, and (iii) a second set of integers, wherein: 
	a first non-empty block includes at least two rows; 


	the directory includes an associated row identification that identifies row location of the first non-empty block in the adjacency matrix; 

	the first set of numbers comprises: (i) a first integer that is a left-most column identification of the first non-empty block and 
(ii) a second integer that is a representation of a first binary number present in the first row of the first non-empty block; 

the second set of numbers comprises: (i) a third integer that is a right-most column identification of the first non-empty block and (ii) a fourth integer that is a representation of a second binary number present in the second row of the first non-empty block.

2. The method according to claim 1, wherein the graph is a directed graph, and each element of a plurality of 

3. The method according to claim 1, wherein the encoding comprises: 
	dividing, by the one or more processing units, the reordered adjacency matrix into a plurality of blocks, wherein each block includes at least one element of a plurality of elements in the reordered adjacency matrix; and 
	representing, by the one or more processing units, each non-empty block of the plurality of blocks as at least one integer of the plurality of integers, wherein elements in each non-empty block are treated as a binary form of the at least one integer.

4. The method according to claim 1, wherein the reordering comprises: 	obtaining, by the one or more processing units, node degrees for each node of the plurality of nodes in the graph; 
	determining, by the one or more processing units, a set of candidate nodes from the plurality of nodes in the graph based on the node degrees; and 
	determining, by the one or more processing units, an order of the set of candidate nodes and corresponding neighbor nodes based on common neighbor information.

5. The method according to claim 4, wherein the node degrees include an in-degree and an out-degree, wherein the in-degree indicates a degree to which a node is pointed to by the plurality of nodes and the out-degree indicates a degree to which the node points to the plurality of nodes.

	sorting, by the one or more processing units, the plurality of nodes in the graph according to the node degrees, wherein the node with a highest node degree, which includes both in-degree and out-degree, is selected first, based on comparing a highest in-degree and a highest out-degree; and 
	determining, by the one or more processing units, k number of nodes as the set of candidate nodes, wherein k is an integer less than or equal to a total number of nodes in the graph.

7. The method according to claim 4, wherein the common neighbor information is a number of neighbor nodes shared in common between two nodes of the set of candidate nodes, and wherein the order of the set of candidate nodes is a descending order according to the number of neighbor nodes shared in common for each candidate node.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158